UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (95.8%) 1 Consumer Discretionary (12.8%) * LKQ Corp. 2,220,820 53,655 * DreamWorks Animation SKG Inc. Class A 1,809,650 50,797 * WMS Industries Inc. 1,174,903 49,287 * MGM Resorts International 3,213,300 47,653 * Life Time Fitness Inc. 1,034,865 41,270 DeVry Inc. 781,656 40,732 Gentex Corp. 1,230,685 39,468 Cinemark Holdings Inc. 2,286,100 38,749 Williams-Sonoma Inc. 1,193,356 38,426 * CarMax Inc. 1,144,470 37,367 Tractor Supply Co. 694,805 35,651 * GameStop Corp. Class A 1,680,690 35,412 * Penn National Gaming Inc. 858,525 30,675 * Tenneco Inc. 700,441 28,949 * Texas Roadhouse Inc. Class A 1,657,724 27,551 * Lumber Liquidators Holdings Inc. 980,850 27,405 * O'Reilly Automotive Inc. 456,422 25,939 Service Corp. International 2,973,040 25,776 * Bally Technologies Inc. 615,900 25,209 Darden Restaurants Inc. 522,165 24,599 Aaron's Inc. 1,219,450 23,401 * G-III Apparel Group Ltd. 581,950 20,304 * Interpublic Group of Cos. Inc. 1,836,750 19,635 * Select Comfort Corp. 1,864,856 18,947 * Pier 1 Imports Inc. 2,015,110 18,882 * Coinstar Inc. 445,051 18,421 * Buffalo Wild Wings Inc. 417,300 18,265 * Childrens Place Retail Stores Inc. 434,929 18,219 * Steven Madden Ltd. 470,709 17,967 * Cheesecake Factory Inc. 546,593 16,130 * Gaylord Entertainment Co. 477,848 15,932 * DSW Inc. Class A 475,321 15,824 * Panera Bread Co. Class A 141,150 13,488 *,^ Talbots Inc. 2,452,590 13,391 * Warnaco Group Inc. 259,660 13,263 * Ulta Salon Cosmetics & Fragrance Inc. 343,804 12,735 Monro Muffler Brake Inc. 370,175 12,245 * priceline.com Inc. 28,485 12,206 * Urban Outfitters Inc. 330,110 11,164 * Fossil Inc. 152,621 10,844 *,^ Liz Claiborne Inc. 2,189,500 10,816 Regis Corp. 590,650 9,899 Foot Locker Inc. 533,500 9,528 * ITT Educational Services Inc. 135,613 8,929 Ross Stores Inc. 129,523 8,445 Coach Inc. 148,750 8,046 Sotheby's 190,619 7,682 * Capella Education Co. 126,000 7,214 Strayer Education Inc. 58,350 7,002 * K12 Inc. 256,014 6,976 * Royal Caribbean Cruises Ltd. 153,371 6,886 Starwood Hotels & Resorts Worldwide Inc. 115,675 6,821 Tiffany & Co. 116,587 6,777 Express Inc. 352,575 6,135 Wyndham Worldwide Corp. 208,275 5,859 * Tempur-Pedic International Inc. 127,597 5,568 American Eagle Outfitters Inc. 375,600 5,431 Bebe Stores Inc. 929,350 5,218 * Pinnacle Entertainment Inc. 345,130 5,205 * JOS A Bank Clothiers Inc. 121,000 5,170 * BJ's Restaurants Inc. 136,200 4,812 * BorgWarner Inc. 70,800 4,772 * American Public Education Inc. 132,800 4,457 * Steiner Leisure Ltd. 92,880 4,117 Group 1 Automotive Inc. 108,384 4,101 PetSmart Inc. 92,800 3,734 * MDC Partners Inc. Class A 220,000 3,681 * Hibbett Sports Inc. 98,550 3,156 * TRW Automotive Holdings Corp. 52,745 3,147 Polaris Industries Inc. 38,800 2,985 PF Chang's China Bistro Inc. 63,036 2,902 * Dana Holding Corp. 161,737 2,898 * Valassis Communications Inc. 90,776 2,754 Autoliv Inc. 35,709 2,743 * Pre-Paid Legal Services Inc. 40,474 2,665 Cracker Barrel Old Country Store Inc. 50,824 2,616 * AnnTaylor Stores Corp. 115,472 2,554 Cato Corp. Class A 100,274 2,451 * Domino's Pizza Inc. 143,099 2,347 Finish Line Inc. Class A 148,691 2,288 * Sally Beauty Holdings Inc. 155,872 2,051 John Wiley & Sons Inc. Class A 40,584 1,865 Brinker International Inc. 77,057 1,813 * CEC Entertainment Inc. 43,764 1,617 * American Axle & Manufacturing Holdings Inc. 105,200 1,504 * Rue21 Inc. 49,015 1,446 * Perry Ellis International Inc. 46,600 1,312 * Chipotle Mexican Grill Inc. Class A 5,600 1,226 * Deckers Outdoor Corp. 15,600 1,145 * CROCS Inc. 43,300 710 Cooper Tire & Rubber Co. 29,792 681 Meredith Corp. 17,980 606 * Timberland Co. Class A 17,515 468 * Jo-Ann Stores Inc. 6,607 399 * Madison Square Garden Inc. Class A 14,532 367 * DineEquity Inc. 6,650 343 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,183 2 Consumer Staples (2.3%) Herbalife Ltd. 682,554 44,591 Pricesmart Inc. 821,743 29,986 * United Natural Foods Inc. 796,959 29,488 * Smithfield Foods Inc. 1,304,400 25,971 Nu Skin Enterprises Inc. Class A 690,936 20,783 Ruddick Corp. 594,752 20,043 * Cott Corp. 2,197,000 17,664 * BJ's Wholesale Club Inc. 288,200 12,664 * Constellation Brands Inc. Class A 638,150 12,265 * Boston Beer Co. Inc. Class A 70,105 6,310 * Green Mountain Coffee Roasters Inc. 140,000 4,701 Diamond Foods Inc. 94,000 4,678 B&G Foods Inc. Class A 124,600 1,673 Spartan Stores Inc. 46,596 675 Lancaster Colony Corp. 8,902 495 Energy (5.2%) * Atwood Oceanics Inc. 957,645 38,708 Core Laboratories NV 409,069 37,332 * Global Industries Ltd. 4,018,366 32,207 * Brigham Exploration Co. 1,018,245 30,150 * Hornbeck Offshore Services Inc. 1,265,600 30,045 * Ultra Petroleum Corp. 596,960 28,493 * Comstock Resources Inc. 993,200 27,512 SM Energy Co. 379,712 23,603 * Alpha Natural Resources Inc. 417,140 22,413 Niko Resources Ltd. 200,700 19,476 Berry Petroleum Co. Class A 405,550 18,927 * Tesco Corp. 1,212,697 18,512 * Frontier Oil Corp. 872,400 18,146 * Rosetta Resources Inc. 449,160 17,944 * Petrohawk Energy Corp. 827,620 16,594 * Whiting Petroleum Corp. 125,123 15,800 * Southwestern Energy Co. 397,625 15,706 CARBO Ceramics Inc. 121,319 13,971 * Clean Energy Fuels Corp. 1,173,020 13,924 * Oceaneering International Inc. 146,270 11,296 EXCO Resources Inc. 450,575 9,048 * Rex Energy Corp. 714,337 8,597 * Energy XXI Bermuda Ltd. 290,650 8,374 * Basic Energy Services Inc. 410,000 7,487 Patterson-UTI Energy Inc. 284,550 6,641 * Kodiak Oil & Gas Corp. 925,775 5,879 * SandRidge Energy Inc. 540,282 4,020 Arch Coal Inc. 89,600 3,069 * Venoco Inc. 126,653 2,642 * Clayton Williams Energy Inc. 28,678 2,542 * Oil States International Inc. 35,876 2,431 * Superior Energy Services Inc. 63,500 2,230 W&T Offshore Inc. 106,156 2,160 Holly Corp. 31,700 1,555 * Forest Oil Corp. 30,902 1,199 * Concho Resources Inc. 11,350 1,092 * Cloud Peak Energy Inc. 15,500 353 RPC Inc. 17,250 303 * Petroquest Energy Inc. 15,279 120 Exchange-Traded Funds (2.4%) ^ iShares Russell 2000 Index Fund 1,205,546 93,972 ^,2 Vanguard Small-Cap ETF 1,165,083 85,214 ^,2 Vanguard Small-Cap Growth ETF 713,200 56,158 Financials (6.1%) Waddell & Reed Financial Inc. Class A 1,470,450 53,113 * NASDAQ OMX Group Inc. 1,713,600 41,949 * Affiliated Managers Group Inc. 379,725 38,667 SEI Investments Co. 1,461,200 33,827 Lazard Ltd. Class A 772,230 32,218 Brown & Brown Inc. 1,280,900 31,715 Redwood Trust Inc. 1,943,500 29,094 Cash America International Inc. 694,798 27,952 Och-Ziff Capital Management Group LLC Class A 1,717,450 27,582 Jefferies Group Inc. 1,026,563 25,674 * Signature Bank 437,270 22,843 MB Financial Inc. 1,097,175 21,571 MFA Financial Inc. 2,599,400 21,237 Umpqua Holdings Corp. 1,747,800 19,173 PrivateBancorp Inc. Class A 1,212,349 18,634 * Stifel Financial Corp. 262,500 16,842 Evercore Partners Inc. Class A 476,750 15,399 Sabra Healthcare REIT Inc. 767,076 14,275 * National Financial Partners Corp. 1,058,354 13,420 * CB Richard Ellis Group Inc. Class A 426,099 9,455 * American Assets Trust Inc. 422,250 8,990 TCF Financial Corp. 585,500 8,747 Northwest Bancshares Inc. 739,200 8,660 *,^ eHealth Inc. 690,000 8,349 Valley National Bancorp 604,700 8,182 * HFF Inc. Class A 418,050 5,272 Discover Financial Services 246,285 5,071 T Rowe Price Group Inc. 70,225 4,629 Webster Financial Corp. 160,507 3,672 QC Holdings Inc. 670,000 2,740 * Ezcorp Inc. Class A 93,704 2,521 * World Acceptance Corp. 43,615 2,449 * Credit Acceptance Corp. 43,200 2,443 Endurance Specialty Holdings Ltd. 50,164 2,332 Nelnet Inc. Class A 99,602 2,233 * Arch Capital Group Ltd. 24,052 2,123 Provident Financial Services Inc. 141,025 2,066 Bank of the Ozarks Inc. 41,611 1,795 Apartment Investment & Management Co. 69,300 1,771 Rayonier Inc. 29,800 1,765 Mid-America Apartment Communities Inc. 24,554 1,565 Getty Realty Corp. 48,559 1,410 * Strategic Hotels & Resorts Inc. 248,701 1,370 * First Cash Financial Services Inc. 40,350 1,331 Potlatch Corp. 11,500 427 Washington Real Estate Investment Trust 6,500 200 Digital Realty Trust Inc. 2,778 151 Health Care (17.4%) * Coventry Health Care Inc. 2,476,600 74,224 * Bruker Corp. 4,202,248 73,539 Cooper Cos. Inc. 1,250,710 71,716 * Regeneron Pharmaceuticals Inc. 1,804,050 60,760 * Health Management Associates Inc. Class A 5,104,100 46,447 * Alkermes Inc. 3,118,400 40,259 * Seattle Genetics Inc. 2,366,904 38,794 * Mettler-Toledo International Inc. 257,904 38,477 * Bio-Rad Laboratories Inc. Class A 348,010 37,891 * Brookdale Senior Living Inc. Class A 1,567,163 34,242 * ResMed Inc. 1,087,250 34,237 * Henry Schein Inc. 504,500 33,125 * Allscripts Healthcare Solutions Inc. 1,569,095 33,124 * Volcano Corp. 1,249,440 32,810 * ICON plc ADR 1,472,095 32,784 PerkinElmer Inc. 1,278,600 32,707 * Edwards Lifesciences Corp. 368,800 31,086 * Elan Corp. plc ADR 4,460,300 30,107 DENTSPLY International Inc. 834,300 29,601 * Varian Medical Systems Inc. 434,242 29,342 * Salix Pharmaceuticals Ltd. 716,045 29,336 * Kindred Healthcare Inc. 1,523,144 28,498 * Parexel International Corp. 1,204,971 27,967 * Covance Inc. 490,313 27,644 * RehabCare Group Inc. 1,113,900 27,357 West Pharmaceutical Services Inc. 677,850 27,107 Pharmaceutical Product Development Inc. 916,850 26,717 * Exelixis Inc. 3,080,200 26,705 * Nektar Therapeutics 2,292,900 25,703 * Onyx Pharmaceuticals Inc. 721,550 25,460 * BioMarin Pharmaceutical Inc. 994,800 25,288 * Cubist Pharmaceuticals Inc. 1,147,300 25,172 * QIAGEN NV 1,362,100 25,131 * Healthspring Inc. 707,500 21,501 * SXC Health Solutions Corp. 445,476 21,432 * Alexion Pharmaceuticals Inc. 252,087 21,130 *,3 ABIOMED Inc. 2,037,400 19,966 * Cephalon Inc. 325,300 19,219 Quality Systems Inc. 238,600 19,050 Warner Chilcott plc Class A 777,600 18,655 * IPC The Hospitalist Co. Inc. 487,575 18,104 * Incyte Corp. Ltd. 1,219,400 17,974 * Amylin Pharmaceuticals Inc. 1,056,100 17,088 * Targacept Inc. 662,058 17,055 * NxStage Medical Inc. 699,875 16,825 Hikma Pharmaceuticals plc 1,256,850 16,193 * Hospira Inc. 283,530 15,659 * Align Technology Inc. 750,900 15,641 * Ardea Biosciences Inc. 553,900 14,689 Patterson Cos. Inc. 415,800 13,746 * Par Pharmaceutical Cos. Inc. 382,650 13,668 * United Therapeutics Corp. 197,862 13,451 *,^ Cadence Pharmaceuticals Inc. 1,662,019 12,906 * Jazz Pharmaceuticals Inc. 542,200 12,124 * Luminex Corp. 700,400 11,893 * Sirona Dental Systems Inc. 271,035 11,874 * MWI Veterinary Supply Inc. 190,493 11,841 * XenoPort Inc. 1,460,000 11,505 * Isis Pharmaceuticals Inc. 1,261,549 11,480 * Momenta Pharmaceuticals Inc. 812,000 10,385 Universal Health Services Inc. Class B 222,513 9,368 * Mylan Inc. 376,850 8,728 Perrigo Co. 98,450 7,161 * Accretive Health Inc. 379,423 6,883 * Immunogen Inc. 790,300 6,528 * Life Technologies Corp. 118,205 6,417 * Cepheid Inc. 235,325 5,591 * ExamWorks Group Inc. 243,449 5,327 AmerisourceBergen Corp. Class A 141,250 5,065 * American Medical Systems Holdings Inc. 256,471 5,006 * Cerner Corp. 49,375 4,881 * Durect Corp. 1,545,600 4,822 * Express Scripts Inc. 82,448 4,644 * Questcor Pharmaceuticals Inc. 266,756 4,124 * Medidata Solutions Inc. 157,745 3,936 *,^ Arena Pharmaceuticals Inc. 2,181,646 3,447 * Community Health Systems Inc. 83,817 2,944 STERIS Corp. 82,521 2,873 * Healthsouth Corp. 126,790 2,868 * Impax Laboratories Inc. 121,000 2,810 Chemed Corp. 44,406 2,763 * AMERIGROUP Corp. 48,611 2,546 * Corvel Corp. 48,882 2,468 * Medicines Co. 152,858 2,397 Invacare Corp. 78,943 2,182 * Neurocrine Biosciences Inc. 210,326 1,552 Hill-Rom Holdings Inc. 32,100 1,299 * Arthrocare Corp. 36,610 1,025 * Emergent Biosolutions Inc. 41,000 871 * Micromet Inc. 133,199 856 * Array Biopharma Inc. 288,212 836 Lincare Holdings Inc. 25,135 680 * Caliper Life Sciences Inc. 102,300 659 * IDEXX Laboratories Inc. 8,400 602 * Inspire Pharmaceuticals Inc. 133,655 528 PDL BioPharma Inc. 67,200 332 * Depomed Inc. 37,233 312 * Genomic Health Inc. 13,744 306 * Arqule Inc. 45,700 280 * Codexis Inc. 28,100 254 * Sequenom Inc. 33,747 231 * Nabi Biopharmaceuticals 33,753 189 Industrials (16.3%) Kennametal Inc. 1,905,080 77,346 * Genesee & Wyoming Inc. Class A 1,023,030 52,942 * IHS Inc. Class A 562,430 46,097 * ArvinMeritor Inc. 2,077,300 45,410 MSC Industrial Direct Co. Class A 684,766 40,696 Flowserve Corp. 324,320 40,537 * Kansas City Southern 794,100 39,689 * Chicago Bridge & Iron Co. NV 1,141,253 37,536 * EnerSys 1,132,140 37,157 Lennox International Inc. 740,400 36,383 Watsco Inc. 554,660 34,788 * AerCap Holdings NV 2,242,926 33,464 Knight Transportation Inc. 1,701,625 32,433 Belden Inc. 922,290 32,059 Con-way Inc. 936,900 31,873 * Kforce Inc. 1,771,052 31,666 * Teledyne Technologies Inc. 647,600 30,638 * JetBlue Airways Corp. 4,962,930 29,778 Trinity Industries Inc. 1,052,800 29,363 * BE Aerospace Inc. 755,380 29,226 Manpower Inc. 425,800 27,494 * Beacon Roofing Supply Inc. 1,434,956 26,059 UTi Worldwide Inc. 1,152,235 25,234 Triumph Group Inc. 257,800 24,757 * RBC Bearings Inc. 680,494 23,661 *,^ Swift Transporation Co. 1,627,700 23,260 * US Airways Group Inc. 2,336,400 23,177 * Middleby Corp. 276,045 22,583 AMETEK Inc. 531,471 21,673 IESI-BFC Ltd. 904,200 21,475 * United Stationers Inc. 342,300 21,318 * II-VI Inc. 428,600 21,164 Gardner Denver Inc. 288,043 20,779 * Stericycle Inc. 263,035 20,646 * Ladish Co. Inc. 375,800 20,120 * Corrections Corp. of America 799,244 19,829 Applied Industrial Technologies Inc. 624,700 19,778 * Huron Consulting Group Inc. 696,500 17,837 * GeoEye Inc. 444,370 17,739 * DigitalGlobe Inc. 566,390 17,394 Donaldson Co. Inc. 283,473 16,612 Landstar System Inc. 396,530 16,428 * General Cable Corp. 436,750 16,164 Woodward Inc. 459,700 15,503 * AGCO Corp. 289,400 14,673 * Advisory Board Co. 296,036 14,642 * TrueBlue Inc. 799,730 13,643 Robert Half International Inc. 424,964 13,327 Interface Inc. Class A 803,050 13,050 *,^ A123 Systems Inc. 1,438,800 13,036 Titan International Inc. 599,000 11,381 Acuity Brands Inc. 204,400 11,283 * TransDigm Group Inc. 140,225 10,865 * RailAmerica Inc. 846,470 10,555 Goodrich Corp. 113,921 10,324 * Atlas Air Worldwide Holdings Inc. 200,630 10,194 Robbins & Myers Inc. 226,150 9,392 * LaBarge Inc. 619,822 8,653 * Polypore International Inc. 176,950 8,520 * Exponent Inc. 229,572 8,430 * Sensata Technologies Holding NV 264,750 8,342 * EMCOR Group Inc. 275,000 8,327 * CAI International Inc. 405,823 7,727 * United Rentals Inc. 286,850 7,645 * Chart Industries Inc. 203,655 7,397 Graco Inc. 169,475 7,199 * Babcock & Wilcox Co. 240,346 7,030 CH Robinson Worldwide Inc. 87,550 6,749 * Korn/Ferry International 270,000 6,318 * Flow International Corp. 1,680,618 6,302 * Hertz Global Holdings Inc. 415,500 6,112 * United Continental Holdings Inc. 223,543 5,678 * Altra Holdings Inc. 269,064 5,626 * HUB Group Inc. Class A 160,504 5,582 ABM Industries Inc. 213,685 5,492 Heartland Express Inc. 292,752 4,691 * Navistar International Corp. 60,100 3,897 JB Hunt Transport Services Inc. 89,575 3,673 * Clean Harbors Inc. 40,515 3,648 Corporate Executive Board Co. 90,125 3,502 * Rush Enterprises Inc. Class A 175,000 3,337 Waste Connections Inc. 107,650 3,119 Nordson Corp. 32,911 3,038 Timken Co. 62,000 2,915 Toro Co. 47,903 2,913 Deluxe Corp. 112,525 2,751 Actuant Corp. Class A 97,563 2,705 Textainer Group Holdings Ltd. 78,808 2,443 HEICO Corp. 46,425 2,428 Cubic Corp. 49,188 2,398 KBR Inc. 73,800 2,369 HEICO Corp. Class A 61,450 2,345 TAL International Group Inc. 73,084 2,282 * Alaska Air Group Inc. 37,969 2,249 Watts Water Technologies Inc. Class A 62,471 2,247 * Trimas Corp. 117,201 2,231 * Sauer-Danfoss Inc. 77,064 2,208 Ryder System Inc. 45,131 2,170 * Consolidated Graphics Inc. 34,100 1,707 * DXP Enterprises Inc. 57,700 1,257 * Owens Corning 30,822 1,032 * EnerNOC Inc. 35,000 911 * WABCO Holdings Inc. 9,740 569 NACCO Industries Inc. Class A 5,485 550 Great Lakes Dredge & Dock Corp. 65,005 540 * Oshkosh Corp. 8,682 329 * WESCO International Inc. 5,264 295 * KAR Auction Services Inc. 17,203 255 * Park-Ohio Holdings Corp. 12,400 255 Healthcare Services Group Inc. 1  Information Technology (27.7%) * VeriFone Systems Inc. 2,246,115 89,710 *,^ Alliance Data Systems Corp. 1,109,639 78,496 * Ariba Inc. 2,599,440 73,018 * Rovi Corp. 1,045,935 64,597 * Teradyne Inc. 3,846,592 64,161 * Microsemi Corp. 2,735,185 61,514 *,3 TiVo Inc. 6,302,894 60,949 * Polycom Inc. 1,308,480 57,377 * ON Semiconductor Corp. 5,025,775 55,535 * MKS Instruments Inc. 1,682,700 48,310 * Netlogic Microsystems Inc. 1,370,018 47,759 * Informatica Corp. 997,486 46,283 * Trimble Navigation Ltd. 988,780 45,563 Sapient Corp. 3,688,950 44,083 * MICROS Systems Inc. 962,581 44,028 * Cadence Design Systems Inc. 4,637,450 40,253 * Parametric Technology Corp. 1,805,965 40,147 * F5 Networks Inc. 367,674 39,849 Avago Technologies Ltd. 1,369,125 39,308 Jabil Circuit Inc. 1,864,880 37,689 * NICE Systems Ltd. ADR 1,149,421 37,609 * PMC - Sierra Inc. 4,732,503 37,008 * Atmel Corp. 2,705,416 36,631 * IAC/InterActiveCorp 1,266,700 35,835 * WebMD Health Corp. 672,041 35,134 * Convergys Corp. 2,439,500 34,738 Factset Research Systems Inc. 334,600 33,728 * Celestica Inc. 3,403,700 33,595 * Ingram Micro Inc. 1,701,653 33,591 Maxim Integrated Products Inc. 1,283,500 33,140 * Acme Packet Inc. 615,628 33,108 * Cymer Inc. 656,215 31,885 Syntel Inc. 565,039 31,512 * FEI Co. 1,130,295 30,801 * Finisar Corp. 915,502 30,486 * SunPower Corp. Class B 2,269,836 29,962 * Concur Technologies Inc. 580,625 29,629 Power Integrations Inc. 786,515 29,046 * LSI Corp. 4,514,000 27,942 Littelfuse Inc. 544,550 27,925 * Quest Software Inc. 1,074,700 27,749 * Salesforce.com Inc. 209,135 27,008 ADTRAN Inc. 652,935 26,855 * SuccessFactors Inc. 900,130 26,212 * Acxiom Corp. 1,465,175 25,245 * Progress Software Corp. 880,350 25,213 * j2 Global Communications Inc. 911,100 25,146 VeriSign Inc. 724,800 24,390 * Fortinet Inc. 623,600 23,977 * Verigy Ltd. 1,781,120 23,760 * ValueClick Inc. 1,691,100 23,692 * Nuance Communications Inc. 1,163,280 23,649 * CommVault Systems Inc. 764,000 23,600 * Sourcefire Inc. 957,026 23,552 * Gartner Inc. 631,533 22,369 * Euronet Worldwide Inc. 1,220,530 22,324 * Hollysys Automation Technologies Ltd. 1,330,700 21,358 Comtech Telecommunications Corp. 757,400 21,253 * Varian Semiconductor Equipment Associates Inc. 470,430 20,911 * Genpact Ltd. 1,347,100 20,382 *,^ Ciena Corp. 920,400 20,276 * QLogic Corp. 1,135,000 20,214 * Red Hat Inc. 446,475 18,448 *,^ STEC Inc. 885,600 18,146 * Constant Contact Inc. 646,919 18,107 Black Box Corp. 497,100 17,493 * RF Micro Devices Inc. 2,597,903 17,458 * RightNow Technologies Inc. 657,750 17,055 * S1 Corp. 2,412,100 15,534 * Cypress Semiconductor Corp. 679,509 14,711 * SolarWinds Inc. 776,750 14,681 * Hittite Microwave Corp. 243,500 14,556 * RADWARE Ltd. 364,450 13,605 * Digital River Inc. 393,430 12,487 * VistaPrint NV 231,150 11,705 * FLIR Systems Inc. 371,140 11,520 * NetApp Inc. 205,714 11,259 * Oclaro Inc. 792,578 11,001 Pegasystems Inc. 299,650 10,242 * LoopNet Inc. 978,278 10,047 * Cardtronics Inc. 537,323 9,183 * hiSoft Technology International Ltd. ADR 303,600 9,144 * Advent Software Inc. 304,728 9,008 * Ancestry.com Inc. 246,313 8,769 * Silicon Laboratories Inc. 185,020 8,230 * Diodes Inc. 317,775 8,180 * Mellanox Technologies Ltd. 293,200 8,019 * Skyworks Solutions Inc. 239,150 7,598 * Advanced Energy Industries Inc. 485,800 7,503 KLA-Tencor Corp. 166,040 7,319 * FleetCor Technologies Inc. 233,950 7,019 * Aviat Networks Inc. 1,303,735 6,766 * Cognizant Technology Solutions Corp. Class A 84,989 6,200 * QLIK Technologies Inc. 248,225 5,761 * Websense Inc. 290,800 5,572 * Marvell Technology Group Ltd. 291,196 5,536 * NVIDIA Corp. 223,275 5,341 * DemandTec Inc. 424,077 5,110 * Radiant Systems Inc. 279,486 5,101 * Riverbed Technology Inc. 141,920 5,091 * comScore Inc. 209,600 5,022 * Autodesk Inc. 116,575 4,742 * DealerTrack Holdings Inc. 238,000 4,704 * SAVVIS Inc. 142,300 4,379 * Synchronoss Technologies Inc. 152,600 4,343 * Electronic Arts Inc. 250,000 3,898 * Aruba Networks Inc. 170,906 3,683 * JDS Uniphase Corp. 198,800 3,374 * Atheros Communications Inc. 75,000 3,344 * TIBCO Software Inc. 148,724 3,269 * Novellus Systems Inc. 90,200 3,254 National Instruments Corp. 71,103 3,008 * Itron Inc. 51,627 2,995 * NCR Corp. 174,278 2,858 MAXIMUS Inc. 41,272 2,800 Anixter International Inc. 42,326 2,678 * Coherent Inc. 49,600 2,656 * Lattice Semiconductor Corp. 420,973 2,623 Opnet Technologies Inc. 89,395 2,556 * Manhattan Associates Inc. 84,942 2,507 Intersil Corp. Class A 160,495 2,427 * Mentor Graphics Corp. 189,900 2,418 * Axcelis Technologies Inc. 694,309 2,409 *,^ Power-One Inc. 218,700 2,340 * Silicon Image Inc. 339,400 2,328 * Blue Coat Systems Inc. 80,000 2,305 * Omnivision Technologies Inc. 88,275 2,280 * Nova Measuring Instruments Ltd. 250,000 2,250 * Advanced Micro Devices Inc. 284,387 2,227 * Monolithic Power Systems Inc. 150,000 2,201 * Netscout Systems Inc. 95,615 2,192 Plantronics Inc. 52,992 1,876 * Interactive Intelligence Inc. 40,276 1,318 Solera Holdings Inc. 22,214 1,162 National Semiconductor Corp. 74,753 1,133 * Take-Two Interactive Software Inc. 90,700 1,131 * PROS Holdings Inc. 110,000 1,098 * Xyratex Ltd. 62,075 827 * TriQuint Semiconductor Inc. 61,700 812 * Epicor Software Corp. 77,900 807 * Booz Allen Hamilton Holding Corp. 41,422 773 * CSG Systems International Inc. 36,000 700 * Magma Design Automation Inc. 86,600 470 DST Systems Inc. 9,200 438 * Brightpoint Inc. 38,880 353 * Cirrus Logic Inc. 15,965 336 * Anadigics Inc. 48,800 333 * Extreme Networks 63,817 209 * Ultimate Software Group Inc. 4,000 194 Materials (3.6%) Silgan Holdings Inc. 1,216,879 45,426 Steel Dynamics Inc. 2,268,000 41,278 Albemarle Corp. 715,020 40,155 Sensient Technologies Corp. 1,116,353 37,855 * Fronteer Gold Inc. 2,900,645 28,600 Olin Corp. 1,122,800 21,861 CF Industries Holdings Inc. 152,200 20,553 Schnitzer Steel Industries Inc. 272,150 16,792 Aptargroup Inc. 277,970 13,359 * OM Group Inc. 315,748 11,424 Arch Chemicals Inc. 313,199 11,350 *,^ STR Holdings Inc. 538,300 9,840 Balchem Corp. 291,500 9,809 * Solutia Inc. 414,850 9,716 Airgas Inc. 128,550 8,056 Greif Inc. Class A 111,529 7,032 Walter Energy Inc. 30,166 3,930 * Crown Holdings Inc. 102,633 3,424 Rock-Tenn Co. Class A 39,200 2,617 Ball Corp. 36,700 2,610 * Clearwater Paper Corp. 31,952 2,527 * Ferro Corp. 154,853 2,388 Lubrizol Corp. 22,200 2,386 NewMarket Corp. 18,380 2,332 Eastman Chemical Co. 10,355 962 * Rockwood Holdings Inc. 19,054 773 Ashland Inc. 11,286 655 Telecommunication Services (1.2%) *,3 Vonage Holdings Corp. 11,207,283 36,760 * tw telecom inc Class A 1,565,300 26,845 * SBA Communications Corp. Class A 500,467 20,419 * MetroPCS Communications Inc. 1,455,400 18,818 * Clearwire Corp. Class A 2,537,410 13,423 * NII Holdings Inc. 94,650 3,973 USA Mobility Inc. 118,566 2,025 Utilities (0.8%) ITC Holdings Corp. 497,800 32,705 UGI Corp. 934,800 29,306 Ormat Technologies Inc. 338,480 10,412 Integrys Energy Group Inc. 28,300 1,347 Total Common Stocks (Cost $7,317,283) Market Value Coupon Shares ($000) Temporary Cash Investments (6.8%) 1 Money Market Fund (6.0%) 4,5 Vanguard Market Liquidity Fund 0.207% 593,350,991 593,351 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.5%) Deutsche Bank Securities, Inc. (Dated 1/31/11, Repurchase Value $53,900,000, collateralized by Government National Mortgage Assn. 4.000%-5.000%, 10/15/39-1/15/41) 0.220% 2/1/11 53,900 53,900 U.S. Government and Agency Obligations (0.3%) 6,7 Fannie Mae Discount Notes 0.281% 3/31/11 30,000 29,990 6,7 Freddie Mac Discount Notes 0.296% 3/31/11 3,000 2,999 Total Temporary Cash Investments (Cost $680,236) Total Investments (102.6%) (Cost $7,997,519) Other Assets and Liabilities-Net (-2.6%) 5 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $249,842,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.3% and 5.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $255,404,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $32,989,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Explorer Fund Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 9,523,595 16,193  Temporary Cash Investments 593,351 86,889  Futures ContractsAssets 1 1,190   Futures ContractsLiabilities 1 (104)   Total 10,118,033 103,082  1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Explorer Fund At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index March 2011 1,486 115,938 (1,511) S&P MidCap 400 Index March 2011 86 39,693 1,358 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2010 from Jan. 31, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) ABIOMED Inc. 20,101 876   19,966 Beacon Roofing Supply Inc. 38,932 2,994 24,548  N/A 2 TiVo Inc. N/A 1 11,421 6,636  60,949 Vonage Holdings Corp. N/A 1 16,345   36,760 59,033  117,675 1 Not applicable  At October 31, 2010, the issuer was not an affiliated company of the fund. 2 Not applicable  At January 31, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. F. At January 31, 2011, the cost of investment securities for tax purposes was $7,997,519,000. Net unrealized appreciation of investment securities for tax purposes was $2,222,509,000, consisting of unrealized gains of $2,373,539,000 on securities that had risen in value since their purchase and $151,030,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 VANGUARD EXPLORER FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
